Citation Nr: 1423210	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected PTSD, currently rated 70 percent disabling. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD with an evaluation of 30 percent, effective August 29, 2006, the date of claim.  An April 2008 statement of the case increased the disability rating to 50 percent, effective August 29, 2006.  A March 2014 rating decision increased the disability rating to 70 percent, effective August 29 2006.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. 

This matter was previously before the Board in March 2012, January 2013, and December 2013, at which time it was remanded for further evidentiary development.  It is again before the Board. 

The TDIU issue was not certified for appeal.  However, when evidence of employability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Following the assignment of the 70 percent rating for PTSD, the Veteran filed a TDIU claim due to symptoms of his service-connected PTSD.  The Board construes this application as evidence of unemployability.  Accordingly, the issue of TDIU has been added to the claim as represented on the first page of this document.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for an evaluation in excess of 70 percent for PTSD, the Board previously remanded the claim in part, to obtain copies of VA psychiatric test results from testing conducted in April 2012 and February 2013 in conjunction with the Veteran's VA PTSD compensation examinations.  The AOJ made two attempts to obtain the relevant VA psychiatric tests.  Apparently, the tests were not found as they are not part of the Veteran's claims file.  When requesting records held by a federal agency, the AOJ can only discontinue efforts to obtain the records when it is clear the records do not exist or that further attempts to locate the records would be futile.  There is no explanation of record explaining why the AOJ made only two attempts to locate these federal records.  

A formal finding of unavailability is required if the AOJ has determined that either the records do not exist or that further efforts to obtain the records would be futile.  The Veteran should be sent a document outlining all actions taken to obtain the records and he should be advised that he may supplement the record with copies of his records in his possession.  See 38 U.S.C.A. § 5103A(b)(2)(B).  

In an October 2006 statement, the Veteran's private physician E.W.H., M.D., assigned the Veteran a Global Assessment of Functioning Scale (GAF) score of 35 and stated "because of this service connected PTSD [the Veteran] is unable to sustain social relationships and also unable to sustain work relationships.  Therefore I consider him permanently and totally disabled and unemployable."  The examiner who conducted the February 2013 VA examination assigned the Veteran a GAF score of 55 and stated "[h]e also may have moderate interpersonal problems with getting along others in an occupational setting due to him wanting to isolate from other people."  The examiner also found "[o]ccupational and social impairment with reduced reliability and productivity."  The VA examiner did not address the October 2006 statement from the Veteran's private physician.  On remand, the February 2013 VA examiner should be requested to provide an addendum opinion that specifically addresses the October 2006 statement from the Veteran's private physician.  

In addition, relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The Veteran filed his current claim for TDIU  benefits in March 2014.  The evaluation is still less than a full 100 percent grant and the Veteran has presented evidence showing that he is unemployed.  He has also intimated that his unemployment is due to his service-connected PTSD.  Therefore, further development is warranted to ascertain whether the symptoms attributable to his service-connected disability more nearly approximate the criteria for a TDIU. 

A Veterans Claims Assistance Act of 2000 (VCAA) notice letter has not been issued to the Veteran with regard to his TDIU claim.  This deficiency should be corrected on remand.

The Board also finds that a VA social and industrial survey is necessary to determine whether the Veteran is entitled to  TDIU due to his service-connected PTSD.  As such, one should be conducted on remand. 

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should issue to the Veteran a VCAA notice letter pertaining to his TDIU claim.

2.  If the AOJ determines that the requested psychiatric testing records either do not exist or that further efforts to obtain them would be futile, the AOJ should prepare a memorandum of unavailability outlining all actions taken to obtain the records.  The claimant should also be notified in writing that these records do not exist or that further efforts to obtain them would be futile and advised that he may supplement the record with copies of his records he may have in his possession.

3.  Ongoing VA psychiatric treatment records should be obtained if not already associated with the Veteran's claims file.  

4.  The Veteran should be afforded a VA Social and Industrial Survey to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's PTSD alone precludes him from obtaining and maintaining substantially gainful employment.  The examiner should be provided access to the Veteran's Veterans Benefits Management System (VBMS) paperless claims processing system (to include any relevant records in Virtual VA) and must review these records in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

5.  After the development above has been completed, return the claims file to the February 2013 VA PTSD examiner, if available.  Request that the examiner provide an addendum opinion regarding the extent to which the Veteran's PTSD interferes with his occupational functioning.  This addendum opinion must specifically address the 2006 opinion from the Veteran's private physician.  

If the original examiner is not available, the claims file should be forwarded to an examiner of similar or greater qualifications to provide the requested opinion.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any of these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

